Citation Nr: 0416315	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 30 
percent evaluation.  


REMAND

During a February 2004 videoconference hearing before the 
undersigned Veterans Law Judge the veteran indicated that he 
has continued to receive outpatient treatment at the VA 
Medical Center in Clarksburg for his PTSD.  He was enrolled 
in a "RP" program for his PTSD from March to May 2003 and 
requested that the Board obtain these records.  The veteran 
was last examined by the VA for compensation purposes in 
September 2001.  In view of the on going treatment for his 
PTSD the Board is of the opinion that a current examination 
is warranted in this case.   

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file and ensure 
that all obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should 
inform the appellant to provide any evidence in his 
possession not previously submitted which is 
pertinent to this claim.

2.  The RO should obtain all relevant records 
pertaining to the veteran from the VA medical 
facility in Clarksburg, WV, from November 23, 2002 
to present, to include the records from his "RP" 
program from March to May 2003.

3.  A VA examination should be conducted by a 
psychiatrist to determine the severity of the 
veteran's PTSD.  The claims folder should be made 
available to the examiner for review prior to the 
examination.  All necessary tests and studies 
should be accomplished.  Request the examiner to 
obtain a detailed occupational history and to 
render an opinion on the extent to which the 
psychiatric disorder affects the veteran's 
occupational and social functioning. Ask the 
examiner to include a Global Assessment of 
Functioning (GAF) score.

4.  Thereafter, the RO should re-adjudicate the 
claim on appeal.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




